PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/004,702
Filing Date: 22 Jan 2016
Appellant(s): Slavin, Wayne



__________________
Michael Conner Walsh Reg. No. 78,672
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/27/2021 appealing from the office action mailed on 12/07/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/07/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The 112(b) Unclear Scope rejection of claim 16 and its dependent claims (17-20 and 23) on page 13 of Office action.

(2) Response to Argument
A. The rejections of claims 1-5, 16-21, 23, 25-29, and 31 under 35 U.S.C. § 101.
Appellant argues “claim 1 recites a series of steps that together provide blockchain-based consensus determination.” and “This is not merely “processing an insurance claim” but rather a technological process.”. Examiner respectfully disagrees.
Claim 1 recites “receiving, ...claim information...; inserting, ...the claim information...into a block...; adding, ...the block to a blockchain...; distributing, …the blockchain...for approving...; receiving, ...response...; determining, … a number of... approval...; responsive to ... approval exceeding a threshold..., approving…the claim. ”.  The claim is directed to processing insurance claim which is fundamental economic practices or legal interactions grouped within the “certain methods of organizing human activity” grouping of abstract ideas.  The claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment. The additional elements such as blockchain, processor, and non-transitory computer readable medium are used as a tool to perform the abstract idea and automate this business process. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)). Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
Appellant further argues “Claim 1 is a practical application of a blockchain,” “the computer and 
Claim 1 uses blockchain as a database to store and distribute claim information.  For example, inserting the claim information into a block is creating a record, add the block to a blockchain is adding the record to a ledger or database, distributing the blockchain to members is distributing the ledger or database to members.  Members then vote based on the claim information stored in the ledger or database.  Claim 1 does not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, the claim does not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claim does not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), the claim does not, for example, purport to improve the functioning of a computer. Nor does it effect an improvement in any other technology or technical field. Accordingly, the additional elements such that blockchain, processor, and non-transitory computer readable medium do not impose any meaningful limits on practicing the abstract idea.  Therefore, the judicial exception is not integrated into a practical application.
Appellant’s argument requirement of evidence under Berkheimer, examiner notes based on the office new guideline Step 2B only be considered when examiner had previously concluded under revised step 2A that an additional element was insignificant extra-solution activity. However, this is not the case in the rejection. Therefore, arguments to Berkheimer are moot. With respect to BOSCOM, examiner notes that the rejection is based on Alice Corporation Pty. Ltd. v. CLS Bank International. Therefore, arguments are moot with respect to BOSCOM.  

B. The rejections of claims 3, 18, and 27 under 35 U.S.C. § 112(a) as lacking written description.
With respect to “a claim to payment ratio”, Appellant argues “the variables involved are clearly described.” Examiner respectfully disagrees.
Specification para 0076 discloses “platform 305 may make use of the payment history to calculate the ratio of payments to claims made by any member in the system” However, it does not describe “the claim to payment ratio”. Contrary to appellant’s assertion “the variables involved are clearly described”, the two variables claim and payment can be interpreted such as the total number of claims, the total number of payments, or the total payment amount. One of ordinary skill in the art would understand “a claim to payment ratio” would produce different results depends on the interpretation of these variables. 

C. The rejections of claims 25-29, and 31 under 35 U.S.C. § 112(b) as lacking clear scope.
Appellant states “The claim is a “non-transitory computer-readable storage medium storing instructions executable by a processor to perform operations” and those operations comprise operations of a computing system. This does not suggest the claim is directed towards a computing system, only that it comprises a storage medium including instructions to perform operations of a computing system.”, Examiner respectfully disagrees.
Claim 25 recites “A non-transitory computer-readable storage medium storing instructions executable by a processor to perform operations, the operations comprising: receiving, by a computing system, …claim information…; inserting, by the computing system, the claim information…”, this renders the claim unclear because while the instructions are executed by a processor, however, the operations are performed by another entity, a computing system. 

D. The rejections of claims 1-5, 16-21, 23, 25-29, and 31 under 35 U.S.C. § 103 over Cecil (U.S. Publication No. 2013/0317867) (“Cecil”) in view of Sriram et al. (U.S. Publication No. 2016/0164884) (“Sriram”) further in view of Alleyne (U.S. Publication No. 2017/0069030) (“Alleyne”) further in view of Patterson et al. (U.S. Publication No. 2017/0076518) (“Patterson”).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Cecil is directed to a method for processing insurance claim appeals (Cecil, abs), Sriram is directed to using blockchain to perform verification (Sriram, abs), Alleyne is directed to a system and method of collaborative risk sharing (Alleyne, Abs), and Patterson is directed to consensus based authorization (Patterson, Abs).
With respect to claim 1 limitation “responsive to the determined number of received responses indicating approval exceeding a threshold number of responses indicating approval, approving, by the computing system, the claim.”, Appellant is of the opinion that cited combination neither discloses nor suggests the teaching.  Examiner respectfully disagrees. 
 Cecil Fig. 8 discloses “the claim”, and Patterson para 0062 discloses “a system may evaluate responses against an approval threshold and transmit an authentication response to a requesting device based on that determination.... the system may check to see if a plurality of authorizers who were messaged responded with "confirm" indications. ...The approval criteria may be used to determine whether an approval threshold is satisfied. If the device determines that the approval criteria are met, the device may grant authentication for the requested action as in 325.” Therefore, Cecil, in view of Patterson et al. disclose “responsive to the determined number of received responses indicating approval exceeding a threshold number of responses indicating approval, approving, by the computing system, the claim.”
The Appellant further argues “The examiner fails to set forth a valid reason, motivation, or rational underpinning to combine the references.” and “The examiner does not indicate how Cecil’s method… can utilize Sriram’s blockchain to process claims.” Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Cecil is directed to a method for processing insurance claim appeals  where the insurance claims information are stored in a database, Sriram is directed to storing data in a blockchain and using blockchain to perform verification, Sriram enables Cecil’s system to store insurance claims information in a blockchain. Alleyne is directed to a system and method of collaborative risk sharing, Alleyne adds the feature of peer review and approval to the combined system.  And Patterson is directed to consensus based authorization.  Patterson enables the combined system to utilizing threshold based consensus approval. 
The claim 1 recites “inserting…the claim information….into a block…; adding…the block to a blockchain…”.  Cecil stores claim information into a database but not blockchain.  However, Sriram stores data into a blockchain (Fig. 3A, para 0039).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the Method of Processing Insurance Claim of Cecil by utilizing blockchain to process claims in accordance with the teaching of Sriram et al.. One of ordinary skilled in the art would understand the benefit of storing data in a blockchain, such as data immutability and transparency.  Therefore, This modification improves security and transparency of Cecil’s system. 
With respect to the motivation of combining Ceil, Sriram and Alleyne, Appellant argues “a mere conclusory statement put forth by the examiner which is not supported upon review.”, Examiner respectfully disagrees.
Alleyne discloses peer-to-peer risk pool (paras 0006 and 0017), distributing claim information to pool member (Fig. 10 item 1006; para 0045), and receiving response from member regarding the claim (para 0045).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Cecil and Sriram et al. by adding the feature of peer review and approval in accordance with the teaching of Alleyne. This modification provides transparency to risk sharing and management. (Alleyne paras 0002-0006).
With respect to the motivation of combining Ceil, Sriram, Alleyne and Patterson, Appellant argues “This is again a mere conclusory statement put forth by the examiner which is not supported upon review.”, Examiner respectfully disagrees.
Patterson discloses tallying the approval response (Fig. 4 item 433; para 0060), and approve when the number of approval exceeds the threshold (Fig. 4 item 445; paras 0061-0062). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Cecil, Sriram et al. and Alleyne by adding the feature of approval threshold in accordance with the teaching of Patterson et al.. This modification provides a transparency to the approval process.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        

Conferees:
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685
                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.